          Case 20-71334-pmb                 Doc 5       Filed 11/02/20 Entered 11/02/20 15:37:05                    Desc Main
                                                        Document      Page 1 of 7
 Fill in this information to identify your case:

                                                                                                  Check if this is an amended plan,
Debtor 1      Stephone Seon Young                                                             and list below the sections of the
Debtor 2                                                                                      plan that have been changed.
(Spouse, if filing)                                                                           Amendments to sections not listed
                                                                                              below will be ineffective even if set out
United States Bankruptcy Court for the Northern District of Georgia                           later in this amended plan.
Case number



Chapter 13 Plan

NOTE: The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13 cases
in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for Chapter 13 Plans
and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s
website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from
time to time be amended or superseded.

Part 1:             Notices


To Debtor(s):      This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
                   not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
                   Plans that do not comply with local rules and judicial rulings may not be confirmable.
                   In the following notice to creditors, you must check each box that applies.

To Creditor(s):     Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                    Check if applicable.
                        The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set
                    out in § 4.4.
                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
                    you do not have an attorney, you may wish to consult one.
                    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                    objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless the
                    Bankruptcy Court orders otherwise. The Bankruptcy Court may confirm this plan without further notice if no
                    objection to confirmation is filed. See Bankruptcy Rule 3015.
                    To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your
                    claim is deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).
                    The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will
                    be controlling, unless the Bankruptcy Court orders otherwise.
                    The following matters may be of particular importance. Debtor(s) must check one box on each line to state
                    whether or not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes
                    are checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.




           A limit on the amount of a secured claim, that may result in a partial payment or no
 §1.1                                                                                                    Included          Not included
           payment at all to the secured creditor, set out in § 3.2



           Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
 §1.2                                                                                                    Included          Not included
           interest, set out in § 3.4.


 §1.3      Nonstandard provisions, set out in Part 8.                                                    Included          Not included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3
           Case 20-71334-pmb              Doc 5      Filed 11/02/20 Entered 11/02/20 15:37:05                   Desc Main
                                                     Document      Page 2 of 7

Part 2:              Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims



§ 2.1 Regular Payments to the trustee; applicable commitment period.
    The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
   Check one:
   36 months         60 months.


    Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
    The debtor(s) will pay $835.00 per Month for the applicable commitment period. If the applicable commitment period is 36
    months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this
    plan, not to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan
    are paid in full prior to the expiration of the applicable commitment period, no further Regular Payments will be made.
    Check if applicable.
    [o] The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be
    completed or reproduced. Insert additional lines as needed for more changes.):
Beginning on       The Regular Payment amount will change to
                                                                         For the following reason (insert reason for change):
(insert date):     (insert amount):

                   $__ per ___

§ 2.2 Regular Payments: method of payments.
     Regular Payments to the trustee will be made from future income in the following manner:
    Check all that apply.
       Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to
    the trustee the amount that should have been deducted.
       Debtor(s) will make payments directly to the trustee.
          Other (specify method of payment):


§ 2.3 Income tax refunds.
     Check one.
       Debtor(s) will retain any income tax refunds received during the pendency of the case.
         Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30
     days of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the
     applicable commitment period for tax years 2020, 2021 and 2022___, the amount by which the total of all of the income tax
     refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s
     spouse is not a debtor in this case, “tax refunds received” means those attributable to the debtor.
          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.
     Check one.
       None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
        Debtor(s) will make additional payment(s) (“Additional Payments”) to the trustee from other sources as specified
     below. Describe the source, estimated amount, and date of each anticipated payment.


§ 2.5 [Intentionally omitted.]


§ 2.6 Disbursement of funds by trustee to holders of allowed claims.
    (a) Disbursements before confirmation of plan.
                                               plan. The trustee will make preconfirmation adequate protection payments to holders
    of allowed claims as set forth in §§ 3.2 and 3.3.
    (b) Disbursements after confirmation of plan.
                                            plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will
    disburse Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to
    holders of allowed claims as follows:
          Case 20-71334-pmb              Doc 5     Filed 11/02/20 Entered 11/02/20 15:37:05 Desc Main
                                                  Document         PageIn3the
          (1) First disbursement after confirmation of Regular Payments.    offirst
                                                                                7 disbursement after confirmation, the trustee will
          disburse all available funds from Regular Payments in the following order:
                (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set
                forth in § 3.2, § 3.3, and orders of the Bankruptcy Court;
                (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1,
                3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority
                unsecured claims as set forth in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and
                (D) To pay claims in the order set forth in § 2.6(b)(3).
          (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after
          confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order
          below. All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.
                (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set
                forth in §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims
                as set forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1
                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the
                trustee’s fee and the debtor’s attorney’s fees, expenses, and costs; and
                (C) To pay claims in the order set forth in § 2.6(b)(3).
          (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
          Refunds in the following order:
                (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the
                trustee’s fee and the debtor’s attorney’s fees, expenses, and costs;
                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1,
                3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority
                unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;
                (D) To pay other Allowed Secured Claims as set forth in § 3.6;
                (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and
                domestic support obligations; and
                (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to
                pay nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will
                estimate the total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay
                Classified Claims. Funds available for disbursement on these claims will be allocated pro rata to each class, and the
                funds available for disbursement for each class will be paid pro rata to the creditors in the class.
    (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments
    received from the debtor(s) as Regular Payments.


Part 3:            Treatment of Secured Claims.



§ 3.1 Maintenance of payments and cure of defaults, if any.
    Check one.
   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
current contractual installment payments on the secured claims listed below, with any changes required by the applicable contract
and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing
arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
will no longer be treated by the plan.
                                                             Estimated amount of       Interest rate on          Monthly plan payment
Name of creditor            Collateral
                                                             arrearage (if any)        arrearage (if applicable) on arrearage
Nationstar Mortgage LLC 4754 Price Street, Forest                                                                  100 and step to 450
                                                             $25,000.00
dba Mr. Cooper          Park, GA 30297-1952                                                                        beg 11/2021

Crown River Homeowner 4754 Price Street, Forest
                                                             $7909.87                                              100
Association           Park, GA 30297-1952
          Case 20-71334-pmb              Doc 5     Filed 11/02/20 Entered 11/02/20 15:37:05 Desc Main
§ 3.2                                              Document            Page
        Request for valuation of security, payment of fully secured claims,   4 modification
                                                                            and of 7         of undersecured claims.
    Check one.
   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. .
   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set
out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders
otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any
contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and
the Chapter 13 General Order to request determination of the amount of the secured claim.
For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of
any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan.
The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor
in the amount set out in the column headed Monthly preconfirmation adequate protection payment.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:
  (a) payment of the underlying debt determined under nonbankruptcy law, or
  (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
                                                                                                        Monthly pre-
                                                                                                                                 Monthly
Check only Name Estimated             Collateral                    Amount of        Amount of          confirmation
                                                      Value of                                 Interest                          post-
if motion to of       amount of       and date of                   claims senior to secured            adequate
                                                      collateral                               rate                              confirmation
be filed     Creditor total claim     purchase                      creditor’s claim claim              protection
                                                                                                                                 payment
                                                                                                        payment
                                                                                                                                 $200 and
                                       2015 Dodge
              Chrysler                                                                                                           step to 250
                       $22,110.76      Charger -       $13,000.00 $0.00               $22,110.76 0.00% 200.00
              Capital                                                                                                            beg
                                       01/01/2016
                                                                                                                                 11/2021

§ 3.3 Secured claims excluded from 11 U.S.C. § 506.
     Check one.

   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


§ 3.4 Lien Avoidance.
     Check one.

   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


§ 3.5 Surrender of Collateral.
     Check one.

   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


§ 3.6 Other Allowed Secured Claims.
     A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with
     interest at the rate of _5.5__%. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s),
     and any other party in interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of
     the secured claim if modification of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy
     Court avoid the creditor’s lien pursuant to 11 U.S.C. § 522(f), if applicable.
     If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of
     the secured claim will be treated as an unsecured claim under Part 5 of this plan.
     The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
           (a) payment of the underlying debt determined under nonbankruptcy law, or
           (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying
          Case 20-71334-pmb              Doc 5     Filed 11/02/20 Entered 11/02/20 15:37:05 Desc Main
                                                  Document             Page 5and
            debt under 11 U.S.C. § 1328, at which time the lien will terminate ofbe
                                                                                  7 released by the creditor.
Part 4:             Treatment of Fees and Priority Claims.


§ 4.1
  4.1 General.
     Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be
     paid in full regardless of whether it is listed in § 4.4.
§ 4.2 Trustee's fees.
     Trustee’s fees are governed by statute and may change during the course of the case.
§ 4.3 Attorney's fees.
     (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this
     case are $4,200.00. The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are
     governed by General Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.
     (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b)
     to the extent set forth in the Chapter 13 Attorney’s Fees Order.
     (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount
     shown in § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after
     notice and a hearing.
     (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed
     amount set forth in § 4.3(a).
     (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ _350.00__ per month from
     Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in
     full.
     (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney
     for the debtor(s) the amount of $__2500.00__ not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order
     permits. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order,
     the trustee will deliver, from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.
     (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the
     amount of $2500.00___ not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed
     to the extent set forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and
     costs in excess of the maximum amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has
     complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds
     available, the allowed amount to the attorney.
     (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the
     attorney for the debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.
     (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds
     available, any allowed fees, expenses, and costs that are unpaid.
§ 4.4 Priority claims other than attorney's fees.
    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
   The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
reproduced.
  The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition
domestic support obligations directly to the holder of the claim.
(b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:
Name of creditor                                                              Estimated amount of claim
Internal Revenue Service                                                      $2,731.88

Georgia Department of Revenue                                                 $0.00



Part 5:             Treatment Nonpriority Claims.


§ 5.1 Nonpriority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of
     these claims will receive:
     Check one.

          A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.
          Case 20-71334-pmb             Doc 5          Filed 11/02/20 Entered 11/02/20 15:37:05 Desc Main
                                                       Document
          A pro rata portion of the larger of (1) the sum of $    andPage
                                                                      (2) the 6funds
                                                                                 of 7remaining after disbursements have been made to
    all other creditors provided for in this plan.
        The larger of (1) 23.27% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after
    disbursements have been made to all other creditors provided for in this plan.
    [o] 100% of the total amount of these claims.

    Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount
    of claims filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and
    expenses of the attorney for the debtor(s), and other priority claims under Part 4.

§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
    Check one.

   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



§ 5.3 Other separately classified nonpriority unsecured claims.
    Check one.

   If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




Part 6:            Executory Contracts and Unexpired Leases.


§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected.
    Check one.

   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:            Vesting of the Property of the Estate.


§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will
vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a
discharge upon the completion of payments by the debtor(s).


Part 8:            Nonstandard Plan Provisions.


§ 8.1 Check "None" or list Nonstandard Plan Provisions.
          None If “None” is checked, the rest of Part 8 need not be completed or reproduced.
          None.
    Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
    otherwise included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in
    this plan are ineffective.

    The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if
    needed.)
    ______________



Part 9:            Signatures.


§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).
         Case 20-71334-pmb                  Doc 5Filed 11/02/20 Entered 11/02/20 15:37:05                            Desc Main
                                                Document            Page
The debtor(s) must sign below. The attorney for the debtor(s), if any, must 7  ofbelow.
                                                                            sign  7
/s/ Stephone Seon Young
Signature of Debtor 1 executed on: 11/02/2020
                                                                     Signature of Debtor 2 executed on: 11/02/2020

4754 Price Street, Forest Park, GA 30297-1952



/s/ Sheila M. Govan
                                                                     Date: 11/02/2020
Signature of attorney for debtor(s)

Govan and Associates                                                 4555 Flat Shoals parkway Suite 101, Decatur, GA 30034
By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans
that the Bankruptcy Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in
Part 8.



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3
